Title: Thomas Jefferson: Form of bond, 1823, 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    To all whom this present Declaration of trust, indented & sealed, may concern, Thomas Jefferson Randolph of Albemarle sendeth greeting.Know Ye that Thomas Jefferson of Monticello in the same county for a  debt of 20.M.D. due from the late W. C. Nicholas, for which the sd Th:J. R. is joint security (but on express covenant that he the sd Th:J. shall indemnify the sd Th:J. R. & save him from all loss thereby), and the sd Th:J. being desirous to obtain a loan or loans of money for payment of the sd debt as well as some debts of his own on terms more convenient than those of the sd bank, and supposing that to effect this an hypothecation of lands may be required by the lender or lenders as a security, Now Know Ye that the said Th:J. confiding in me as his agent & trustee hath by deed bearing date the  9th day of Jan. in this same year 1823 bargained and sold to me in terms purporting to convey a fee simple, and without any expression that it is in trust only & for his own and sole uses the following parcel of land on the headwaters of Blackwater & Buffalo creeks in the counties of Bedford & Campbell  to the East & South of the following lines to wit Beginning at Radford’s upper corner near the Double branches of Bear creek and the public road, and running thence in a straight line to the fork of the private road of the sd Th:J. near the barn, thence along that private road [as it was changed in 1817] to it’s crossing of the main branch of N. Tomahawk, and from that crossing in a direct line over the main ridge which divides the N. & S. Tomahawk, to the sd S. Tomahawk, at the confluence of two branches where the old road to the Waterlick crossed it, and from that confluence up the Northernmost branch to it’s source, and thence the shortest line to his Western boundary, which sd parcel of land contains by estimation 2719. as be the same more or less.Now therefore to make known all the premises with truth & good faith I the sd Th:J. R., subscriber to this deed do for myself, my heirs exrs & admrs  hereby solemnly acknoledge & Declare that the conveyance  as aforesd of Jan. 10. hath been made to me in trust for the purposes aforesd, that is to say, (waiving the rights of the sd bank of the US. in the 956. as of the premisses conveyed to them by prior deed for securing the same debt of 20.M.D.) to hypothecate the whole or any part thereof which may be necessary for any loans of money which I may be able to obtain for the sd Th:J. & to sell the same excdng to such hypothecation should it become necessary, and after securing myself against the securityship aforesd for the sd W. C. Nicholas, and all other securityships which I have heretofore entered into, or may hereafter enter into for the sd Th:J. to reconvey the whole or so much of the premisses as may remain discharged of it’s  incumbrances aforesd, to the sd Th:J. or such person or persons as he may, according to the powers vested in him allot or assign the same, and that in the mean time, and untill the premisses or any part of them shall have been actually and lawfully sold, the seisin possession, use, and pernancy of profits shall rest with him as heretofore, and as if the sd conveyance of Jan.  9. had never been made. In witness whereof I have hereto set my hand and seal this  day of  1823
                        
                    